Exhibit 99.1 Lamar M. Chambers, Senior Vice President and Chief Financial Officer 22nd Annual Credit SuisseChemical and Ag Science ConferenceSeptember 16, 2009 2 Forward-Looking Statements This presentation contains forward-looking statements within the meaning of Section 27A of the Securities Actof 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements are basedupon a number of assumptions, including those mentioned within this presentation. Performance estimates arealso based upon internal forecasts and analyses of current and future market conditions and trends;management plans and strategies; operating efficiencies and economic conditions, such as prices, supply anddemand, and cost of raw materials; legal proceedings and claims (including environmental and asbestosmatters); and weather. These risks and uncertainties may cause actual operating results to differ materiallyfrom those stated, projected or implied. Other risks and uncertainties include the possibility that the benefitsanticipated from Ashland's acquisition of Hercules will not be fully realized; Ashland's substantialindebtedness may impair its financial condition; the restrictive covenants under the debt instruments mayhinder the successful operation of Ashland’s business; future cash flow may be insufficient to repay the debt;and other risks that are described in filings made by Ashland with the Securities and Exchange Commission(the “SEC”). Although Ashland believes its expectations are based on reasonable assumptions, it cannotassure the expectations reflected herein will be achieved. This forward-looking information may prove to beinaccurate and actual results may differ significantly from those anticipated if one or more of the underlyingassumptions or expectations proves to be inaccurate or is unrealized or if other unexpected conditions orevents occur. Other factors, uncertainties and risks affecting Ashland are contained in Ashland's periodicfilings made with the SEC, including its Form 10-K for the fiscal year ended Sept. 30, 2008,and Form 10-Q forthe quarters ended Dec. 31, 2008, and March 31 and June 30, 2009, which are available on Ashland’s InvestorRelations website at http://investor.ashland.com or the SEC’s website at www.sec.gov. Ashland undertakes noobligation to subsequently update or revise the forward-looking statements made in this presentation to reflectevents or circumstances after the date of this presentation. 3 AshlandConsumerMarkets (Valvoline) Ashland PerformanceMaterials Ashland HerculesWaterTechnologies Ashland Distribution Ashland AqualonFunctionalIngredients #1 global leaderin unsaturatedpolyester resinsand vinyl esterresins #3 passenger-car motor oiland#2 quick-lubechain in theUnited States #2 plasticsand #3chemicalsdistributorin NorthAmerica #1 globalproducerof specialtypapermakingchemicals #2 globalproducerof celluloseethers Ashland
